      Case 1:19-cv-10931-NMG Document 20 Filed 11/20/19 Page 1 of 8



                    United States District Court
                      District of Massachusetts

                                 )
Canon, Inc.,                     )
                                 )
          Plaintiff,             )
                                 )
          v.                     )        Civil Action No.
                                 )        19-10931-NMG
Avigilon USA Corporation Inc. et )
al,                              )
                                 )
          Defendant.             )
                                 )


                          MEMORANDUM & ORDER

GORTON, J.

     Plaintiff Canon Inc. (“plaintiff” or “Canon”) alleges that

defendants Avigilon USA Corporation and Avigilon Corporation

(collectively “defendants” or “Avigilon”) are liable for direct,

induced and willful infringement of one of Canon’s patents for

transmitting video data.

     Pending before the Court is a motion by Avigilon to dismiss

the induced infringement and willful infringement allegations

under Fed. R. Civ. P. 12(b)(6).      For the reasons that follow,

that motion will be allowed and the subject claims will be

dismissed without prejudice.

I.   Background

     Avigilon Corporation is a Canadian corporation with a

principal place of business in Vancouver, British Columbia.


                                  -1-
        Case 1:19-cv-10931-NMG Document 20 Filed 11/20/19 Page 2 of 8



Avigilon USA Corporation Inc., a wholly owned subsidiary of

Avigilon, is a Delaware corporation with a principal place of

business in Texas and a regional office in Massachusetts.

Avigilon designs, develops and manufactures video surveillance

systems, cameras and related products.         Canon is a Japanese

corporation which designs and manufactures a variety of

electronics, including cameras and related products.

     Canon is the owner of United States Patent Number

10,135,952 (“the ’952 patent”) which was issued on November 20,

2018.   The ’952 patent, entitled “Method and Corresponding

Device for Streaming Video Data” relates to a method of

transmitting web-accessed, compressed videos.

     Canon filed its complaint on April 23, 2019, and alleges

direct infringement, induced infringement and willful

infringement.     It claims that Avigilon has indirectly infringed

the ’952 patent by inducing its customers to directly infringe.

In essence, the complaint alleges that a feature in Avigilon’s

accused products infringes the ’952 patent and that Avigilon

instructs its customers to use that feature in an infringing

manner.    Canon contends that Avigilon had prior knowledge of the

’952 patent and that circumstantial evidence demonstrates

Avigilon’s intent to induce infringement by its customers.

Moreover, Canon asserts that defendant’s alleged infringement

was willful.

                                    -2-
       Case 1:19-cv-10931-NMG Document 20 Filed 11/20/19 Page 3 of 8




      Avigilon has moved to dismiss Canon’s claims for induced

and willful infringement because they contain only conclusory

allegations.

II.     Defendants’ Motion to Dismiss

      A. Legal Standard

      To survive a motion to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6), a complaint must contain

“sufficient factual matter” to state a claim for relief that is

actionable as a matter of law and “plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 667 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)).         A claim is

facially plausible if, after accepting as true all non-

conclusory factual allegations, the court can draw the

reasonable inference that the defendant is liable for the

misconduct alleged. Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d

1, 12 (1st Cir. 2011).     A court may not disregard properly pled

factual allegations even if actual proof of those facts is

improbable. Id.    Rather, the relevant inquiry focuses on the

reasonableness of the inference of liability that the plaintiff

is asking the court to draw. Id. at 13.

      When rendering that determination, a court may not look

beyond the facts alleged in the complaint, documents

incorporated by reference therein and facts susceptible to

                                   -3-
      Case 1:19-cv-10931-NMG Document 20 Filed 11/20/19 Page 4 of 8



judicial notice. Haley v. City of Boston, 657 F.3d 39, 46 (1st

Cir. 2011).

     B. Application

     1. Induced Infringement

     The Federal Patent Act,     35 U.S.C. § 271, provides for

liability for inducement to infringe and states in relevant

part, “whoever actively induces infringement of a patent shall

be liable as an infringer.”     To state a viable claim for induced

infringement, plaintiff must allege that defendant (1) knew of

the patent, (2) knowingly induced infringing acts, and (3) acted

with specific intent.    Zond, Inc. v. Fujitsu Semiconductor Ltd.,

990 F. Supp. 2d 50, 56 (D. Mass. 2014) (citing Vita-Mix Corp. v.

Basic Holding, Inc., 581 F.3d 1317, 1328 (Fed. Cir. 2009)).

       a. Knowledge of the Patent at Issue

     For Avigilon to be liable for induced infringement it must

have had actual knowledge of the ’952 patent.        In its complaint,

Canon has not pled facts sufficient to support an inference that

Avigilon had any pre-suit knowledge of the ’952 patent.

Conclusory assertions with respect to Avigilon’s knowledge of

the patent, without more, are insufficient to survive a motion

to dismiss.

     Canon also claims that Avigilon has continued to induce

infringement after it became aware of the ’952 patent as a

result of the instant lawsuit.     There is a conflict between

                                  -4-
      Case 1:19-cv-10931-NMG Document 20 Filed 11/20/19 Page 5 of 8



district courts, including those in this district, as to whether

an alleged inducer must be shown to have had knowledge of the

patent prior to the filing of a lawsuit.       See e.g. Zond, Inc. v.

SK Hynix Inc., No. 13-11591-RGS, 2014 WL 346008, at *3 (D. Mass.

Jan. 31, 2014) (noting that “district courts are divided over

the issue of whether pre-suit knowledge of a patent-in-suit is

required to support an initial claim for indirect infringement.

The Federal Circuit has not as yet addressed the issue”)

(parentheses omitted).

     On the one hand, as has been held by a majority of lower

courts, an infringer who continues to induce infringement even

after becoming aware of the subject patent cannot evade

liability merely because it learned of the patent as a result of

a lawsuit. See Intellect Wireless Inc. v. Sharp Corp., No. 10 C

6763, 2012 WL 787051, at *11 (N.D. Ill. Mar. 9, 2012).         On the

other, a minority of courts have held that allowing induced

infringement claims to proceed without evidence of pre-suit

knowledge constitutes an improper attempt to

     bootstrap the knowledge [d]efendants now have based on
     Plaintiff's filing of the Complaint onto defendant's acts
     before Plaintiff filed its complaint.

Proxyconn Inc. v. Microsoft Corp., No. SACV 11-1681, 2012 WL
1835680 DOC (ANx), at *5 (C.D. Cal. May 16, 2012)(emphasis in
original).

     This and other sessions of this Court, have held that a

complaint is sufficient to demonstrate actual knowledge in order

                                  -5-
      Case 1:19-cv-10931-NMG Document 20 Filed 11/20/19 Page 6 of 8



to state a claim for inducement when limited to post-filing

conduct only in a later-amended complaint. See Zond, LLC v.

Renesas Elecs. Corp., No. 13-11625-NMG, 2014 WL 4161348, at *6

(D. Mass. Aug. 15, 2014) (citing SK Hynix Inc., 2014 WL 346008

at *3).   Canon complains that such an approach is unduly

formalistic but it is grounded in both the Federal Rules of

Civil Procedure, which require that factual pleadings have

evidentiary support, and prior decisions of other sessions of

this Court. See Fujitsu Semiconductor Ltd., 2014 WL 69035, at *6

(noting that “it is difficult to perceive how a plaintiff, when

relying upon post-filing knowledge to satisfy the requirements

of a claim of induced infringement, can have any evidentiary

support for [that] claim at the time of filing.”)

     Here, Canon relies on its complaint to establish that after

the date on which it filed its lawsuit Avigilon knew about the

patent and thus subsequently induced infringement.         Because

Avigilon’s alleged knowledge was as a result of the complaint,

Canon has not alleged facts sufficient to support such a

pleading at the time of the filing.      Accordingly, following the

practice of the majority of courts in this district, this Court

will allow defendant’s motion to dismiss claims for induced

infringement.   The claims will be dismissed without prejudice in

the event Canon has information sufficient to allow it to file

an amended complaint.

                                  -6-
      Case 1:19-cv-10931-NMG Document 20 Filed 11/20/19 Page 7 of 8



     2. Willful Infringement

     To state a claim for willful infringement a plaintiff must

plausibly allege that 1) defendant knew of the patent and 2)

knew of its alleged infringement. Lexington Luminance LLC v. TCL

Multimedia Tech. Holdings, Ltd., No. 16-cv-11458-DJC, 2017 WL

3795769, at *6 (D. Mass. Aug. 30, 2017).

      As discussed previously, Canon has not alleged facts

sufficient to demonstrate that Avigilon had any pre-suit

knowledge of the ’952 patent.     Therefore, Canon cannot support a

claim of pre-filing, willful infringement.       With regard to post-

suit knowledge, the same issue concerning induced infringement

applies to willful infringement.      For the reasons set forth

above, Canon has not alleged evidence of Avigilon’s knowledge

sufficient to support its complaint at the time of filing.            The

Court will, therefore, allow defendant’s motion to dismiss

claims for willful infringement but without prejudice to Canon’s

right to file an amended complaint if it can reasonably do so.




                                  -7-
      Case 1:19-cv-10931-NMG Document 20 Filed 11/20/19 Page 8 of 8



                                 ORDER

For the foregoing reasons, defendant’s motion to dismiss, in

part, (Docket No. 17) is ALLOWED and the claims for induced and

willful infringement are dismissed without prejudice.



So ordered.


                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge
Dated November 20, 2019




                                  -8-
